        Case 1:21-cv-00173-LMG Document 31            Filed 07/06/21   Page 1 of 1




                UNITED STATES COURT OF INTERNATIONAL TRADE

TAU-KEN TEMIR LLP, and
JSC NMC TAU-KEN SAMRUK,

                            Plaintiffs,

         v.
                                                         Before: Leo M. Gordon, Judge
UNITED STATES,

                            Defendant,
                                                          Court No. 21-00173
         and

GLOBE SPECIALTY METALS, INC., and
MISSISSIPPI SILICON LLC,

                            Defendant-Intervenors.

                                          ORDER

       Upon consideration of the motion to intervene by the Ministry of Trade and

Integration of the Republic of Kazakhstan (“MTI RK”), ECF No. 27, Defendant’s indication

that it does not oppose the motion, Defendant-Intervenor’s opposition, ECF No. 30, and

all other papers and proceedings had in this action; and upon due deliberation; it is hereby

       ORDERED that MTI RK’s motion to intervene is granted; and it is further

       ORDERED that MTI RK is a Plaintiff-Intervenor in this action.




                                                                /s/ Leo M. Gordon
                                                             Judge Leo M. Gordon



Dated: July 6, 2021
       New York, New York
